COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


GOODYEAR TIRE & RUBBER COMPANY AND
 TRAVELERS INDEMNITY COMPANY OF ILLINOIS
                                             MEMORANDUM OPINION*
v.   Record No. 1753-00-3                         PER CURIAM
                                              NOVEMBER 28, 2000
KATHRYN HINTON BOWE


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (James A. L. Daniel; Martha White Medley;
             Daniel, Vaughan, Medley & Smitherman, P.C.,
             on brief), for appellants.

             (Stephen G. Bass; Carter, Craig, Bass,
             Blair & Kushner, P.C., on brief), for
             appellee.


     Goodyear Tire & Rubber Company and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Kathryn Hinton

Bowe (claimant) proved that she sustained a compensable injury

by accident to her left knee on April 2, 1999.        Specifically,

employer argues that claimant failed to prove that her left knee

injury and disability were causally related to the April 2, 1999

accident.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Accordingly, we summarily affirm the commission’s decision.        See

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).    "In determining whether

credible evidence exists, the appellate court does not retry the

facts, reweigh the preponderance of the evidence, or make its

own determination of the credibility of the witnesses."        Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

     In holding that claimant established a compensable injury

by accident to her left knee on April 2, 1999, the commission

found as follows:

          [C]laimant's hearing testimony concerning
          the accident on April 2, 1999, is supported
          by the employer's clinic notes, as well as
          the subsequent medical reports. Dr. [Mark
          G.] Nevin and Dr. [Robert] Cassidy have
          related the claimant's left knee injury to
          the April 2, 1999, accident. We note that
          even if the claimant experienced problems
          with her left knee in December 1998, she had
          no additional difficulties and received no
          treatment until after the April 2, 1999,
          accident. While the surgery the claimant
          subsequently underwent for her left knee may
          have been similar to that on her right knee,
          this does not negate that, at most, in

                                 - 2 -
           December 1998 the claimant's x-ray of her
           left knee showed osteoarthritic changes.
           There was no evidence at that time of a torn
           lateral meniscus for which Dr. Cassidy
           operated on claimant after the April 2,
           1999, accident. While we have considered
           the report of Dr. [K. Thomas] Wagoner[,
           Jr.], we find that the medical reports of
           Dr. Nevin and Dr. Cassidy relating
           claimant's problem to the April 2, 1999,
           accident, are more persuasive. Dr. Wagoner
           never examined the claimant. He merely
           reviewed the medical reports supplied by the
           employer. His report does not consider that
           the December entry from the employer and
           Piedmont Prime Care may have incorrectly
           noted the left knee as opposed to the right
           knee. In addition, his report does not
           adequately take into consideration the onset
           of symptoms and findings by the physicians
           who treated the claimant in January 1999 and
           subsequently for her April 1999 accident.

     In its role as fact finder, the commission was entitled to

accept the opinions of Drs. Nevin and Cassidy, and to reject Dr.

Wagoner's contrary opinion.   "Questions raised by conflicting

medical opinions must be decided by the commission."      Penley v.

Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236

(1989).   The opinions of Drs. Nevin and Cassidy, coupled with

claimant's testimony, constitute credible evidence to support

the commission's findings.    "The fact that there is contrary

evidence in the record is of no consequence if there is credible

evidence to support the commission's finding."    Wagner, 12 Va.

App. at 894, 407 S.E.2d at 35.




                                 - 3 -
For these reasons, we affirm the commission's decision.

                                                  Affirmed.




                         - 4 -